Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristian Ziegler on 5/31/2022.

The application has been amended as follows: 

In claim 11, lines 15-16 “the first internally threaded opening” has been changed to -- the second internally threaded opening

In claim 25, line 1, “claim 11” has been changed to -- claim 23

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a external fixation strut having a threaded tube mated with a threaded rod member having a base member and an add on rod member which are internally threaded openings with different pitches which are connected together by a connecting element with matching pitches to allow for the rod members to axially translate. Mullaney (US Pub 2010/0087819) in view of Anderson (US Patent 5,030,052) is the closest prior art but the combination does not disclose a threaded rod member and an add-on rod member connected together with a connecting element coupled to the rod members with different pitches and does not disclose a connecting element axially translating the rod members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160022314 A1 discloses an external fixation device with struts but does not disclose or suggest an add-on member
US 9419421 B1 discloses a connecting element couple screws together but does not disclose a strut 
US 8057474 B2 discloses an external fixation device with struts but does not disclose or suggest an add-on member
US 8585740 B1 discloses an external fixation device with struts but does not disclose or suggest an add-on member
US 5971984 A discloses an external fixation device with struts but does not disclose or suggest an add-on member
US 6030386 A discloses an external fixation device with struts but does not disclose or suggest an add-on member
US 6009779 A discloses a multi-part screw with connecting elements but does not suggest a threaded rod couplable to a threaded tube to form a strut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         
/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773